Petition for writ of certiorari to the United States Court of Appeals for the Sixth Circuit granted limited to questions 3, 4, and 5 presented by the petition for the writ which read as follows:
“3. Whether, where an admission is made to law enforcement officers after the date of the acts charged as crimes, it is to be so far treated as a confession that, in the absence of corroboration, it is inadmissible.
John M. Kelley, Jr. and Frederick Bernays Wiener for petitioner.
Solicitor General Sobeloff, Assistant Attorney General Olney, Beatrice Rosenberg and Felicia Dubrovsky for the United States.
“4. Whether a conviction can be sustained where there is, apart from an admission made to law enforcement officers after the date of the acts charged as crimes, no proof of the corpus delicti.
“5. Whether, in convicting petitioner the jury, and in sustaining his conviction the court below, in fact admitted, as against him, statements of his co-defendant which, as a matter of law, were not competent evidence against him.”